Citation Nr: 1456084	
Decision Date: 12/22/14    Archive Date: 01/02/15

DOCKET NO.  11-05 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel






INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), this appeal has been advanced on the Board's docket.  

The Veteran served on active duty from December 1943 to December 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.


FINDING OF FACT

The Veteran's service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran presently seeks a TDIU, indicating that his service-connected disabilities prevent his from following and maintaining gainful employment.  VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  A threshold requirement, however, for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

Here, the Veteran is currently service-connected for hearing loss (rated at 50 percent), posttraumatic stress disorder (rated at 30 percent), residuals of shrapnel wound, lumbar spine (rated at 20 percent), and residuals of shrapnel wound, left leg, muscle group XIV (rated at 10 percent).  The combined disability rating is 80 percent.  Thus, the Veteran's service-connected disabilities satisfy the schedular criteria set forth in 38 C.F.R. § 4.16 (a) (2014). 

On his VA Form 21-8940, Application for Increased Compensation Based on Unemployability, completed in March 2011, the Veteran reported having two years of college education with work history as a salesman in a camera shop from 1959 to 2000.  The Veteran reported that he was unable to work due to service connected disabilities; he stated that he could no longer stand for even a short period of time. 

On a VA psychiatric examination in October 2009, the Veteran reported being overly irritable and having intermittent problems with anger.  The examiner noted that the Veteran had a "decent work history but appears very much liable to show anxiety and depression in the face of reminders of the war."

On VA psychiatric examination in May 2011, the examiner noted that the Veteran walked with some labor and used a cane.  The examiner stated that it did not appear that the Veteran would be hindered by any psychiatric symptoms if he sought employment; "if he would have difficulty with employment I would think that that would have more to do with his difficulty ambulating, standing, and catching his breath."

On VA audiological examination in May 2011, the Veteran reported that without use of hearing aids he misses all conversation.  With the use of hearing aids he does better understanding speech.  However, with or without hearing aids, in the presence of background noise he has great difficulty hearing conversation and extracting speech from the noise.  The examiner opined that with amplification and reasonable accommodations as specified in the Americans with Disabilities Act this hearing loss alone should not significantly affect vocational potential or limit participation in most work activities.  "Employment would be more than feasible in a loosely supervised situation requiring little interaction with the public."

On VA orthopedic examination in June 2011, the Veteran was noted to use a cane and bilateral knee sleeves.  The Veteran reported back and knee pain that is worse with standing and sitting.  On examination, his gait was slow and unsteady.  The examiner stated that after review of the claim file that it was his opinion that the Veteran was "unable to do any type of physical or sedentary work due to his age and the walking and standing are totally unable to be performed due to unsteadiness.  Sitting aggravates his back, so sedentary type of work should also be avoided.  He is unemployable at this time."

In a written statement dated in October 2014, the Veteran's wife noted that it was difficult for him to follow a simple conversation.

The examination reports listed above contain no opinion directly addressing the salient issue of whether the Veteran's service-connected disabilities taken together render him unable to obtain and maintain substantially gainful employment without regard to the Veteran's age.  However, there are also opinions that weigh in favor of the Veteran's claim and opinions that weigh against the Veteran's claim.  

The Veteran's work history is that of a camera salesman.  In light of his significant hearing loss, which the May 2011 examiner acknowledged was severe enough that with or without hearing aids in the presence of background noise the Veteran has great difficulty hearing conversation and extracting speech from the noise, the Board finds that the service connected hearing loss alone would essentially preclude employment in the field, sales, that the Veteran spent 40 years employed in.  

Additionally, the VA psychiatric examiner in May 2011 opined that the Veteran may have difficulty with employment from his difficulty ambulating and standing, while the June 2011 VA orthopedic examiner found the Veteran unemployable for any physical and sedentary work.

Resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence is at least in a state of equipoise on the question of whether the combined effects of the service connected disabilities would preclude the Veteran from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  Accordingly, the Board finds that the Veteran is entitled to a TDIU and the claim is granted. 


ORDER

Subject to the law and regulations governing payment of monetary benefits, entitlement to a TDIU is granted.  




____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


